974 So. 2d 12 (2008)
STATE of Louisiana
v.
Jimmy Morchan TURNER.
No. 2008-KK-0289.
Supreme Court of Louisiana.
February 8, 2008.
In re State of Louisiana;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Sabine, 112th Judicial District Court Div. C, Nos. 57,765; to the Court of Appeal, Third Circuit, No. KW 08-00139.
GRANTED.
The Trial Court did not abuse its discretion in denying the motion for a continuance. Therefore, the ruling of the Court of Appeal is reversed and the ruling of the Trial Court which denied the continuance is reinstated.
Reversed and Remanded.
CALOGERO, C.J., and KIMBALL and JOHNSON, JJ., would deny the writ.